      Case 2:20-cr-01443 Document 29 Filed on 04/19/21 in TXSD Page 1 of 2
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             April 19, 2021
                       UNITED STATES DISTRICT COURT
                                                                          Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      § CRIMINAL ACTION NO. 2:20-CR-1443
                                         §
JAMES RAYMOND MORGAN                     §

                                     ORDER

       Before the Court is the Government’s Motion for Review and Revocation of

Order of Release Pursuant to Title 18, United States Code, Section 3145(a)(1).

(D.E. 22).    Having reviewed and considered the motion, the response, the

transcripts of the hearings before the Magistrate Judge on February 10 and March

16, 2021, and the Pretrial Services Report, the Court GRANTS the Government’s

motion and revokes the Magistrate Judge’s order of release.

       The Court finds Defendant is a risk of nonappearance because of serious

substance abuse issues, the nature and extent of the prior criminal history, and the

nature of the offense charged.       The Court has specifically considered the

circumstances surrounding the offense charged which involved a shooting.

       The Court finds Defendant is a danger to the community based on the nature

of the offense and the criminal history. The Court finds there are no conditions or

combination of conditions which would reasonably assure Defendant’s appearance

and/or the safety of the community so Defendant is ordered detained.


1/2
      Case 2:20-cr-01443 Document 29 Filed on 04/19/21 in TXSD Page 2 of 2




       ORDERED this 19th day of April, 2021.

                                         ___________________________________
                                         NELVA GONZALES RAMOS
                                         UNITED STATES DISTRICT JUDGE




2/2
